By the Court.
The plaintiff alleges in his bill that he sent the money from Cuba to his wife, directing her to purchase a house and land in Boston and to have the deed made to her and in her name, so that, in case of accident or death to him while in Cuba, his wife and children might have a house to live in. The additional averments are, that she was but a nominal purchaser of the house and was acting as agent of her husband; that the property was purchased for him, and belonged to him, and was always treated by him and his wife as his property and not hers; that she did not make claim to it, and that he did not intend to give her any beneficial interest except as his trustee. Taking all these averments together, they do not establish a re-*275suiting trust; and the evidence shows that the plaintiff directed his wife to take the conveyance to herself, one of the reasons he assigned being that she might thereby be enabled to mortgage the property. Bill dismissed.